             Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-4126
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 MSG NETWORKS INC., JAMES L.                                :   SECURITIES EXCHANGE ACT OF
 DOLAN, CHARLES F. DOLAN, AIDAN J.                          :   1934
 DOLAN, KRISTIN A. DOLAN, PAUL J.                           :
 DOLAN, THOMAS C. DOLAN, WILLIAM                            :   JURY TRIAL DEMANDED
 J. BELL, JOSEPH M. COHEN, JOSEPH J.                        :
 LHOTA, JOEL M. LITVIN, STEPHEN                             :
 MILLS, HANK J. RATNER, BRIAN G.                            :
 SWEENEY, and JOHN L. SYKES,                                :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against MSG Networks Inc. (“MSG Networks

or the “Company”) and the members MSG Networks’ board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their violations

of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15

U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in

connection with the proposed merger between MSG Networks and MSG Entertainment Corp. and

its affiliates (“MSG Entertainment”).
            Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 2 of 18




       2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on May 6, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Broadway Sub Inc., a wholly owned subsidiary of MSG Entertainment, will merge with

and into MSG Networks with MSG Networks surviving as a direct wholly-owned subsidiary of

MSG Entertainment (the “Proposed Transaction”).          Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”), each MSG

Networks stockholder will receive 0.172 of a share of MSG Entertainment stock (the “Merger

Consideration”).

       3.       As discussed below, Defendants have asked MSG Networks’ stockholders to

support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Registration Statement, in violation of Sections

14(a) and 20(a) of the Exchange Act. Specifically, the Registration Statement contains materially

incomplete and misleading information concerning the analyses performed by the Company’s

financial advisors, LionTree Advisors LLC (“LionTree”) and Morgan Stanley & Co. LLC

(“Morgan Stanley” and together with LionTree, the “Financial Advisors”), in support of their

fairness opinions.

       4.       It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.




                                                 2
             Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 3 of 18




        5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to MSG Networks’ stockholders or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because MSG Networks is headquartered in this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of MSG Networks stocks

and has held such stocks since prior to the wrongs complained of herein.

        10.      Individual Defendant James L. Dolan has served as a member of the Board since

July 2009 and is also MSG Entertainment’s Executive Chairman and Chief Executive Officer.

        11.      Individual Defendant Charles F. Dolan has served as a member of the Board since

July 2009 and is also a member of the board of MSG Entertainment.




                                                   3
         Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 4 of 18




       12.      Individual Defendant Aidan J. Dolan has served as a member of the Board since

June 2020.

       13.      Individual Defendant Kristin A. Dolan has served as a member of the Board since

April 2018.

       14.      Individual Defendant Paul J. Dolan has served as a member of the Board since

September 2015.

       15.      Individual Defendant Thomas C. Dolan has served as a member of the Board since

February 2010.

       16.      Individual Defendant William J. Bell has served as a member of the Board since

September 2015.

       17.      Individual Defendant Joseph M. Cohen has served as a member of the Board since

June 2020.

       18.      Individual Defendant Joseph J. Lhota has served as a member of the Board since

December 2016.

       19.      Individual Defendant Joel M. Litvin has served as a member of the Board since

September 2015.

       20.      Individual Defendant Stephen Mills has served as a member of the Board since

October 2020.

       21.      Individual Defendant Hank Ratner has served as a member of the Board since

September 2015.

       22.      Individual Defendant Brian G. Sweeney has served as a member of the Board since

February 2010.




                                               4
         Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 5 of 18




       23.      Individual Defendant John L. Sykes has served as a member of the Board since

August 2015.

       24.      Defendant MSG Networks a Delaware corporation and maintains its principal

offices at 11 Pennsylvania Plaza, New York, New York 10001. The Company’s stock trades on

the New York Stock Exchange under the symbol “MSGN.”

       25.      The defendants identified in paragraphs 10-23 are collectively referred to as the

“Individual Defendants” or the “Board.”

       26.      The defendants identified in paragraphs 10-24 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       27.      MSG Networks engages in the sports production, and content development and

distribution businesses in the United States. The Company owns and operates MSG Network and

MSG+, which are regional sports and entertainment networks. It also operates MSG GO that

provides video on demand, as well as a website and social media platforms for its brands. The

company was formerly known as The Madison Square Garden Company and changed its name to

MSG Networks Inc. in October 2015. MSG Networks was founded in 1969 and is based in New

York, New York.

       28.      On March 26, 2021, the Company and MSG Entertainment jointly announced the

Proposed Transaction:

                NEW YORK--(BUSINESS WIRE)--Madison Square Garden
                Entertainment Corp. (“MSG Entertainment”) (NYSE: MSGE) and
                MSG Networks Inc. (“MSG Networks”) (NYSE: MSGN) today
                announced they have reached a definitive agreement for MSG
                Entertainment to acquire MSG Networks in an all-stock, fixed
                exchange ratio transaction.



                                                5
Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 6 of 18




    The merger is expected to be tax-free for both MSG Entertainment
    and MSG Networks and their stockholders. Upon the closing of the
    transaction, MSG Networks stockholders would receive 0.172
    shares of MSG Entertainment Class A or Class B common stock for
    each share of MSG Networks Class A or Class B common stock
    they own. The exchange ratio is approximately 4% above the ratio
    of the unaffected closing stock prices of the two companies on
    March 10, 2021, the last trading day before a press report speculated
    on a potential transaction.

    This transaction would create a leading entertainment and media
    company with a more diversified revenue base that would be well
    positioned to deliver innovative experiences across all of its assets.
    The combined company would have a stronger liquidity position to
    support its live entertainment business, which following the
    shutdown of its venues due to the pandemic, is now on a path back
    to normal operations. In addition, the new company would have
    enhanced financial flexibility to fund current growth initiatives,
    including its planned state-of-the-art venue in Las Vegas, MSG
    Sphere at The Venetian, as well as future opportunities across both
    entertainment and media.

    With the acquisition of MSG Networks, MSG Entertainment
    anticipates it would capture more of the emerging revenue
    opportunity related to the potential expansion of legalized sports
    gaming in its market. The combination of the companies’ media,
    digital and venue assets creates a powerful platform for potential
    sports gaming partners, which is expected to generate significant
    incremental revenue in the years ahead.

    MSG Entertainment President Andrew Lustgarten said: “MSG
    Entertainment is actively executing a plan designed to grow the
    Company beyond its established collection of assets into one that is
    pioneering the next generation of entertainment. We have always
    believed in the value of live sports and look forward to welcoming
    MSG Networks back into the fold as part of a transaction that we
    are confident would enhance our financial flexibility and set the
    stage for continued growth and value creation.”

    MSG Networks President and CEO Andrea Greenberg said: “We
    anticipate significant benefits from rejoining MSG Entertainment,
    including creating a combined company with greater diversification
    and resources. This would, in turn, help drive new innovative
    opportunities across both the entertainment and media businesses,




                                      6
Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 7 of 18




    ultimately creating     significant   value   for   our   collective
    shareholders.”

    In addition to forming a diversified company with enhanced
    financial flexibility, it is anticipated that the combined company
    would realize meaningful tax efficiencies. As of December 31,
    2020, MSG Entertainment had a federal net operating loss (NOL) of
    approximately $250 million, primarily due to the temporary
    shutdown of its venues as a result of COVID-19. Furthermore, MSG
    Entertainment expects to accelerate the depreciation of significant
    components of the capital investment for MSG Sphere in Las Vegas
    in calendar 2023, which is when the venue is expected to open. As
    a result of this transaction, the combined company would be able to
    more efficiently utilize MSG Entertainment’s existing NOL, as well
    as future bonus depreciation related to MSG Sphere in Las Vegas,
    to offset the taxable income of all of its businesses, including MSG
    Networks, which today is a full state and federal income tax cash
    payer.

    MSG Networks is a leader in sports content development and
    distribution that generates significant revenue, adjusted operating
    income, and free cash flow.1 For fiscal year 2020, MSG Networks
    generated revenue of $685.8 million, operating income of $295.0
    million, adjusted operating income of $321.4 million, net cash
    provided by operating activities of $210.0 million, and free cash
    flow of $207.2 million. The media company’s two networks, MSG
    Network and MSG+, operate in the nation’s number one media
    market, the New York DMA, as well as other portions of New York,
    New Jersey, Connecticut and Pennsylvania. The networks deliver
    exclusive live local games of the New York Knicks, New York
    Rangers, New York Islanders, New Jersey Devils and Buffalo
    Sabres, as well as significant coverage of the New York Giants and
    Buffalo Bills.

    While MSG Networks continues to operate in an evolving media
    landscape, the Company reported for its fiscal 2021 second quarter
    a sequential improvement in its year-over-year rate of subscriber
    decline, which has continued to improve so far during the fiscal
    2021 third quarter.2 And with the 2020-21 NBA and NHL seasons,
    MSG Networks is currently enjoying significant year-over-year
    increases in viewership for both its linear networks and MSG GO
    streaming app, which helps drive the Company’s advertising
    revenue.




                                     7
Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 8 of 18




    MSG Entertainment’s portfolio features iconic venues, including
    Madison Square Garden; production assets such as the Radio City
    Rockettes and the Christmas Spectacular and a majority interest in
    Tao Group Hospitality.

    MSG Entertainment is actively pursuing its vision for MSG Sphere
    – new, state-of-the-art venues that will reinvent the entertainment
    experience. Construction is well underway on MSG Sphere in Las
    Vegas, and the Company continues to pursue its plans for an
    additional MSG Sphere in London, pending necessary approvals.

    The definitive agreement was exclusively negotiated and
    unanimously approved by Special Committees of MSG
    Entertainment’s and MSG Networks’ boards, both of which are
    comprised entirely of independent directors. The agreement was
    also unanimously approved by the Boards of Directors of both MSG
    Entertainment and MSG Networks.

    The transaction is subject to approval by a majority of the combined
    voting power of the outstanding shares of MSG Networks Class A
    common stock and Class B common stock. MSG Entertainment’s
    issuance of its common stock in the transaction is subject to
    approval by a majority of the combined voting power of the votes
    cast by the holders of shares of MSG Entertainment Class A
    common stock and Class B common stock and, separately, the
    issuance of MSG Entertainment Class B shares must be approved
    by the holders of not less than 66 2/3% of the voting power of the
    outstanding shares of MSG Entertainment Class B common stock.
    The Special Committee of the Board of Directors of MSG
    Networks, and the full board, based on the recommendation of the
    MSG Networks Special Committee, have each recommended that
    MSG Networks stockholders adopt the merger agreement. The
    Special Committee of the Board of Directors of MSG
    Entertainment, and the full Board, based on the recommendation of
    the MSG Entertainment Special Committee, have each
    recommended that MSG Entertainment stockholders approve the
    issuance of MSG Entertainment common stock required for the
    transaction.

    The holders of all of the outstanding shares of MSG Networks Class
    B common stock and MSG Entertainment Class B common stock,
    who have sufficient votes to approve the transaction, have entered
    into voting agreements pursuant to which they have agreed to vote
    all of the MSG Networks Class B common stock and MSG
    Entertainment Class B common stock in favor of the adoption of the


                                     8
          Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 9 of 18




               merger agreement and the issuance of MSG Entertainment common
               stock required for the transaction, respectively.

               The transaction, which is also subject to customary closing
               conditions, is expected to be completed during the third quarter of
               calendar 2021. Upon the closing of the transaction, a current director
               of MSG Networks elected by the holders of its Class A common
               stock would be appointed as a director of MSG Entertainment.

               Moelis & Company LLC and The Raine Group are serving as
               independent financial advisors and Wachtell, Lipton, Rosen & Katz
               is serving as independent legal counsel to the Special Committee of
               the Board of Directors of MSG Entertainment. LionTree Advisors
               LLC and Morgan Stanley & Co. LLC are serving as independent
               financial advisors and Davis Polk & Wardwell LLP is serving as
               independent legal counsel to the Special Committee of the Board of
               Directors of MSG Networks. Debevoise & Plimpton LLP is serving
               as legal counsel to the Dolan family.

                                               ***

       29.     The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that MSG Networks’ stockholders are provided with the material information that has

been omitted from the Registration Statement, so that they can meaningfully assess whether or not

the Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       30.     On May 6, 2021, MSG Networks and MSG Entertainment jointly filed the

Registration Statement with the SEC in connection with the Proposed Transaction.                 The

Registration Statement was furnished to the Company’s stockholders and solicits the stockholders

to vote in favor of the Proposed Transaction. The Individual Defendants were obligated to

carefully review the Registration Statement before it was filed with the SEC and disseminated to

the Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents and/or omits material information

that is necessary for the Company’s stockholders to make an informed decision concerning


                                                 9
         Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 10 of 18




whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of

the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       31.     The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by the Financial Advisors in their analyses.

The Registration Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Registration Statement indicates that in connection with the

rendering of its fairness opinion, that the management prepared certain non-public financial

forecasts (the “Company Projections” and “MSG Entertainment Projections”) and provided them

to the Board and the Financial Advisors by management of both MSG Networks and MSG

Entertainment with forming a view about the stand-alone and pro forma valuations. Accordingly,

the Registration Statement should have, but fails to provide, certain information in the projections

that managements provided to the Board and their financial advisors. Courts have uniformly stated

that “projections … are probably among the most highly-prized disclosures by investors. Investors

can come up with their own estimates of discount rates or [] market multiples. What they cannot

hope to do is replicate management’s inside view of the company’s prospects.” In re Netsmart

Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       32.     For the Company Projections, the MSG Entertainment Projections, and the MSG

Entertainment’s Adjustments to the MSG Networks Projections, the Registration Statement

provides values for non-GAAP (Generally Accepted Accounting Principles) financial metrics for

fiscal years 2021 through 2025: Adjusted Operating; Free Cash Flow for MSG Entertainment; and

Free Cash Flow From Operations for MSG Networks as calculated by each of the Company’s and

MSG Entertainment’s financial advisors, but fails to provide line items used to calculate these




                                                10
         Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 11 of 18




metrics or a reconciliation of these non-GAAP metrics to their most comparable GAAP measures,

in direct violation of Regulation G and consequently Section 14(a).

       33.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       34.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.

       35.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Registration Statement

not misleading.




                                                 11
            Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 12 of 18




       36.      The Registration Statement also fails to include prospective net income

information. This is a blatant omission when net income is mentioned numerous times elsewhere

in the Registration Statement, rendering all references to net income incomplete information.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       37.      With respect to the Financial Advisors’ Selected Publicly Traded Companies

Analysis for the Company, the Registration Statement fails to disclose the individual multiples and

financial metrics for the companies observed by the Financial Advisors in the analysis.

       38.      With respect to the Financial Advisors’ Discounted Cash Flow Analysis for the

Company, the Registration Statement fails to disclose: (i) line items to the Company’s Unlevered

Cash Flow for fiscal years 2022 through 2025; (ii) the terminal values of MSG Networks as of

December 31, 2025; and (iii) the inputs and assumptions underlying the discount rates ranging

from 6.0% to 7.0%.

       39.      With respect to the Financial Advisors’ Selected Publicly Traded Companies

Analysis for MSG Entertainment, the Registration Statement fails to disclose the individual

multiples and financial metrics for the companies observed by the Financial Advisors in the

analysis.

       40.      With respect to the Financial Advisors’ Discounted Cash Flow Analysis for MSG

Entertainment, the Registration Statement fails to disclose: (i) line items to the MSG

Entertainment’s Unlevered Cash Flow for fiscal years 2022 through 2025; (ii) the terminal values

of MSG Entertainment as of December 31, 2025; (iii) the inputs and assumptions underlying the

discount rates ranging from 7.25% to 8.25% used by LionTree and 7.29% to 8.49% used by

Morgan Stanley and the reason why each Financial Advisor had different discount rates ranges;

(iv) the basis for applying a multiple of 13.5x to Tao Group Hospitality’s calendar year 2022




                                                12
         Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 13 of 18




estimated AOL; (v) the basis for applying a discount rate of 8.6% cost of equity to net operating

tax losses; and (vi) the basis for applying a multiple of 18.0x to BCE’s calendar year 2022

estimated AOL to calculate BCE minority interest.

       41.     With respect to the Research Analysts’ Price Targets analysis, the Registration

Statement fails to disclose: (i) the basis for using the cost of equity discount of 7.79% for Morgan

Stanley and 8.60% for LionTree for MSG Networks, and 8.6% for both Financial Advisors; (ii)

the price targets observed; and (iii) the research analysts referenced.

       42.     With respect to Morgan Stanley’s engagement as the Company’s financial advisor,

the Registration Statement fails to disclose the amount of compensation received by Morgan

Stanley from the Company and AMC Networks Inc. (an affiliate of MSG Entertainment and the

Company) for financing services and the amount of compensation received by Morgan Stanley for

financial advisory services to the Special Committee in connection with prior discussions

involving a strategic transaction with MSG Entertainment.

       43.     In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

               On Behalf of Plaintiff Against All Defendants for Violations of
         Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100




                                                 13
           Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 14 of 18




          44.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          46.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          47.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

          48.   Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes




                                                  14
           Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 15 of 18




negligence.     Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.

          49.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          50.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.   The Individual Defendants acted as controlling persons of MSG Networks within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of MSG Networks, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the

Registration Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of MSG Networks, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.




                                                 15
         Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 16 of 18




       52.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       53.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of MSG Networks, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       54.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       55.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       56.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these




                                                 16
           Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 17 of 18




defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          57.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: May 7, 2021                                 MELWANI & CHAN LLP

                                               By: /s/ Gloria Kui Melwani


                                                  17
Case 1:21-cv-04126-AJN Document 1 Filed 05/07/21 Page 18 of 18




                               Gloria Kui Melwani (GM5661)
                               1180 Avenue of the Americas, 8th Fl.
                               New York, NY 10036
                               Telephone: (212) 382-4620
                               Email: gloria@melwanichan.com

                               Attorneys for Plaintiff




                              18
